MEMORANDUM **
Maria Lopez Vasquez, and her children Sabino Lopez Vasquez, Yadira Lopez Vasquez, and Roberto Lopez Vazquez, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of their applications for cancellation of removal and the Board’s denial of their motion to reopen to seek protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny in part and grant in part the petition for review.
The IJ denied the childrens’ applications for cancellation of removal due to the lack of a qualifying relative. This determination is supported by substantial evidence. See Molino-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Moreover, petitioners’ opening brief does not address the denial of the childrens’ cancellation applications. See Cuevas-Gaspar v. Gonzales, 430 F.3d 1013, 1021 n. 4 (9th Cir.2005) (stating that issues not addressed in the opening brief are deemed waived). Likewise, petitioners’ opening brief does not address the Board’s denial of their motion to reopen. Accordingly, we deny the petition as to the childrens’ applications for cancellation of removal and as to all four petitioners’ motion to reopen.
Maria contends that the IJ erred in determining that she failed to meet the ten-year continuous physical presence requirement of 8 U.S.C. § 1229b(b)(l)(A) due to a departure from the United States in 1991. Although an administrative voluntary departure constitutes a break in continuous physical presence, see Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 972 (9th Cir.2003) (per curiam), we have held that the fact that an alien is turned around at the border, i.e., voluntarily returned, even where the alien is fingerprinted and information about his attempted entry is entered into the government’s computer database, does not in and of itself interrupt accrual of physical presence, see Tapia v. Gonzales, 430 F.3d 997, 1002-1004 (9th Cir.2005).
*396The government has requested that we remand Maria’s cancellation application for further consideration in light of Tapia. We agree that remand is appropriate under these circumstances. Accordingly, we remand Maria’s cancellation of removal application to the Board for further proceedings. On remand, both the government and Maria are entitled to present additional evidence regarding any of the predicate eligibility requirements, including continuous physical presence.
Appellee’s motion to remand is granted, and the request to suspend briefing is denied as moot.
PETITION FOR REVIEW DENIED in part and GRANTED and REMANDED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.